Citation Nr: 0822762	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  04-42 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
upper back/neck injury, and if so, whether it should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a mental disorder, 
and if so, whether it should be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury, and if so, whether it should be granted.

 
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1976 to April 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.


FINDINGS OF FACT

1.  In October 2002, the RO denied the claims of entitlement 
to service connection for residuals of an upper back/neck 
injury, a mental disorder, and residuals of a low back 
injury.    

2.  The evidence received since the October 2002 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claims for residuals of an 
upper back/neck injury, a mental disorder, or residuals of a 
low back injury.


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for 
residuals of an upper back/neck injury.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for a 
mental disorder.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement of service connection for 
residuals of a low back injury.  38 U.S.C.A. § 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2002 and again in February 2004 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA also informed 
the claimant of the need to submit all pertinent evidence in 
their possession.  Additionally, the February 2004 letter 
informed the veteran that while his VA Form 9 was untimely 
filed, they were accepting it as a claim to reopen.  The 
letter further informed the veteran of the type of evidence 
he needed to submit in order to reopen his claim.  While the 
appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.


Analysis  

By a decision dated October 2002, the RO denied the veteran's 
claim for entitlement to service connection for residuals of 
an upper back/neck injury, a mental disorder, and residuals 
of a low back injury.  The veteran did not timely perfect 
appeal of this decision.  Therefore, the October 2002 
decision is a final decision.  38 U.S.C.A. § 7105.

In October 2003, the appellant submitted an untimely VA Form 
9.  By a February 2004 letter, the RO informed the veteran 
his VA Form 9 was untimely but that they were considering the 
VA Form 9 as a request to reopen his claims for service 
connection for residuals of an upper back/neck injury, a 
mental disorder and residuals of a low back injury.  

The evidence of record at the time of the October 2002 final 
decision included the veteran's service medical records, VA 
hospitalization records dated April 1983, and VA treatment 
records dated January 2001 through May 2002.  The veteran's 
service medical records show treatment for alcoholism.  VA 
treatment records showed diagnoses of depression, 
schizoaffective disorder, alcoholism in remission, and 
complaints of chronic low back and neck pain.  

The October 2002 rating decision denied the veteran's claims 
for service connection for residuals of an upper back/neck 
injury and for residuals of a low back injury on the basis 
that the evidence did not indicate any evidence that the 
veteran had an upper back/neck or low back disability that 
was the result of some event during service.  Similarly, the 
October 2002 rating decision denied the claim for service 
connection for a mental condition because the service medical 
records did not show that the veteran was treated for the 
claimed mental condition.

The evidence submitted since the October 2002 final decision 
included records indicating treatment at a mental health 
hospital dated December 1984 through October 1987, a 
statement from the veteran's brother as well as a friend, 
indicating that the veteran complained of back pain and was 
on medication for a mental disability, and a private 
psychological evaluation dated August 2004.  Additionally, a 
July 2004 psychiatric treatment record indicated that the 
veteran had nerve damage due to a fall in the military that 
affected his left shoulder, left leg, and lower back.

Regarding the claim for service connection for residuals of 
an upper back/neck injury, none of the newly submitted 
medical evidence contains objective medical evidence of a 
current upper back or neck disability.  Nor was there any 
objective evidence of a nexus between an upper back or neck 
disability and the veteran's service.  

Similarly, none of the newly submitted evidence contains 
objective medical evidence of a nexus between the veteran's 
current psychiatric disorder and his active service.  Service 
medical records noted treatment for alcoholism as well as a 
normal psychiatric state upon discharge from service.  VA 
treatment records submitted prior to the October 2002 rating 
decision indicated treatment for psychiatric disorders 
including depression and schizoaffective disorder.  The 
records submitted subsequent to the October 2002 rating 
decision, similarly noted treatment for a psychiatric 
disorder, but did not provide any competent evidence showing 
a link between the veteran's current mental disorder and his 
active service.  As such the new medical records and 
statements submitted cannot be considered new and material 
evidence to reopen the claim of service connection.  

Finally, none of the newly submitted evidence contains 
objective medical evidence of a current low back disorder 
that is related to the veteran's his active service.  While 
the July 2004 psychiatric treatment record indicated that the 
veteran had nerve damage affecting his low back related to a 
fall during the military, this appears to be based solely on 
the veteran's report of medical history rather than a 
competent medical opinion.  Further, there is no diagnosis of 
a low back disorder in any medical records in the claims 
file, including the service medical records, VA treatment 
records and the July 2004 psychiatric evaluation.  As such, 
the July 2004 psychiatric treatment record, neither itself 
nor when considered with the evidence previously of record, 
raises a reasonable possibility of substantiating the claims 
for entitlement to service connection for a back disorder.  
Thus, new and material evidence has not been submitted to 
reopen the claim of service connection

Overall, the Board finds that the newly submitted evidence is 
cumulative and redundant of the evidence previously of record 
and is not sufficient to raise a reasonable possibility of 
substantiating the claims for residuals of an upper back or 
neck disorder, a mental disorder, or residuals of a low back 
disorder.  Accordingly the Board must conclude that new and 
material evidence has not been presented to reopen the 
claims.  


ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for residuals of an upper back/neck injury is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for a mental disorder is denied.

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for residuals of a low back injury is denied.




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


